Citation Nr: 0917539	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-34 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to effective date prior to October 31, 2002, for 
the grant of service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The Veteran served on active duty from October 1946 to March 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  The Veteran failed to report for a 
March 2009 travel Board hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in February 
1985, April 1999, and November 2001.  

2.  In an August 2005 decision, the Board found that the 
February 1985, April 1999, and November 2001 rating decisions 
that denied service connection for PTSD were unappealed and 
final.  

3.  A claim for service connection for PTSD was received on 
December 18, 2001.    


CONCLUSION OF LAW

An effective date of December 18, 2001, for the award of 
service connection for PTSD is warranted.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify claimants of the evidence necessary 
to substantiate a claim.  The veteran's claim arises from the 
Veteran's disagreement with the initial effective date 
following the grant of service connection.  Courts have held 
that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007).  Regardless, the Veteran 
was sent an appropriate letter in January 2007 and his claim 
was readjudicated in October 2007.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Service treatment records are associated with the claims 
folder, as are post-service VA medical examination reports 
and VA and private treatment records.  The Board therefore 
finds that VA has satisfied its duty to notify and the duty 
to assist.

The Veteran has appealed the RO's August 2005 rating decision 
setting October 31, 2002, as the effective date for the grant 
of service connection for PTSD.  He argues that the effective 
date of service connection should be in 1968 or on May 3, 
2001.

The effective date of an award of disability compensation 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim 
is received within one year of separation from the service, 
the effective date for an award of disability compensation 
for direct service connection is the day following separation 
from active service, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.




Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2008).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).

In this case, the RO denied service connection for PTSD in 
February 1985 and April 1999 rating decisions.  On May 3, 
2001, the Veteran requested that his claim for service 
connection for PTSD be reopened.  The RO denied his petition 
to reopen a claim for service connection for PTSD in a 
November 2001 rating decision.  

On October 31, 2002, the Veteran, through his representative, 
filed a petition to reopen his claim for service connection 
for PTSD.  In May 2003, the RO found that the Veteran had not 
submitted new and material evidence to reopen his claim.  He 
perfected an appeal of this decision.  In August 2005, the 
Board issued a decision in which it determined that the 
February 1985, April 1999, and November 2001 RO rating 
decisions were unappealed and final.  The Board's August 2005 
decision is final.  See 38 U.S.C.A. § 7104.  Therefore, the 
Veteran's request for an effective date in 1968 or of May 3, 
2001, prior to the date of these final RO decisions which 
denied his claim, is precluded.

The Veteran was notified of the RO's November 2001 rating 
decision by letter dated December 6, 2001.  In a statement 
received on December 18, 2001, he stated that he served as a 
paratrooper during service and that the stress from jumping 
triggered voices in his head.  He stated that his doctors 
thought that his nervous condition was service connected.  
The Board finds that this statement indicates an intent to 
apply for service connection for PTSD.  See 38 C.F.R. § 
3.155(a) (2008).  



Accordingly, an effective date of December 18, 2001, for 
service connection for PTSD, and no earlier, is granted.


ORDER

An effective date of December 18, 2001, for the award of 
service connection for PTSD is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


